Citation Nr: 1720967	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to May 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The Board previously remanded this case for additional development in May 2011 and July 2014.  In a July 2014 remand, the Board directed the RO to schedule a new VA examination for the Veteran to determine his current disability conditions.  Subsequently, the Veteran was afforded an additional VA examination, to which he failed to report without providing good cause.

Consequently, in a January 2016 decision, the Board reviewed the evidence of record at the time without a new VA examination and denied the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee based on the only available evidence then of record.  This decision was vacated by a December 2016 Court of Appeals for Veterans Claims (CAVC) order, which adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  This issue is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In view of the Joint Motion, the Veteran must be provided an opportunity for a new VA examination to ascertain the current status of his service-connected left knee disability for two reasons: (1) the most recent VA examination of record conducted in September 2011 was found inadequate or inconsistent by both the CAVC and the Board and (2) the September 2011 VA examination does not contain range of motion testing results in its entirety as required by Correia.  As noted, this was cited in the prior Board remand, but with the Veteran's failure to cooperate with re-examination, a decision was entered based on the evidence then of record.

In July 2016, the CAVC held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted."  Id., at 168, n.7.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  The Veteran's assistance in identifying and obtaining any records should be solicited as needed.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA musculoskeletal joints examination to determine the current severity of the service-connected left knee disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for the left knee.  Further, the examiner must include testing to determine whether the Veteran would experience any additional limitation of motion during flare-ups.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  

The Veteran is hereby informed that failure to appear for the examination without good cause will result in a decision being entered based on the evidence of record.  If the Veteran does not report, the medical center should provide the address to which the notice was sent and include a specific finding as to whether the correspondence was returned as undeliverable.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




